Citation Nr: 0429537	
Decision Date: 11/01/04    Archive Date: 11/10/04

DOCKET NO.  02-01 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
November 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision of the 
Regional Office (RO) that, in pertinent part, denied the 
veteran's claim for a total rating based on individual 
unemployability due to service-connected disability.  This 
case was previously before the Board in May 2003, at which 
time it was remanded.  As the requested development has been 
accomplished, the case is again before the Board for 
appellate consideration.

The May 2003 Board remand also addressed the issue of 
entitlement to an increased rating for a left foot 
disability.  Inasmuch as a rating decision in September 2003 
granted the maximum schedular rating assignable for that 
disability, to include an award of special monthly 
compensation for loss of use of the foot, the issue no longer 
warrants appellate consideration by the Board.  

The Board notes that a statement of the case addressing the 
veteran's claim for service connection for a weight condition 
was issued in March 2004.  Since a substantive appeal has not 
been filed, this decision is limited to the issue noted on 
the previous page.


FINDINGS OF FACT

1.  Service connection is in effect for residuals of a 
gunshot wound to the left foot with arthritis and 
nondisplaced fracture of the left 5th toe, evaluated as 40 
percent disabling; left knee arthritis, evaluated as 10 
percent disabling; and for chronic strain of the left hip, 
evaluated as 10 percent disabling.  The combined schedular 
evaluation is 50 percent.  The veteran is entitled to special 
monthly compensation on account of loss of use of one foot.

2.  The veteran completed four years of high school, and has 
work experience in labor, as a deck hand and orderly and in 
janitorial services.  He last worked in 1981.

3.  His service-connected disabilities are not so severe as 
to prevent him from engaging in employment consistent with 
his education and occupational experience.


CONCLUSION OF LAW

A total rating based on individual unemployability due to 
service-connected disabilities is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West. 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that VA letters issued in January 2002 and 
September 2003 apprised the appellant of the information and 
evidence necessary to substantiate his claim for a total 
rating based on individual unemployability due to service-
connected disability, which information and evidence, if any, 
that he is to provide, and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  He was also 
requested to provide any evidence in his possession that 
pertains to the claim.  As such, the Board finds that the 
letters satisfied VA's duty to notify the veteran, as 
required by Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2003).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim for a total rating based on individual 
unemployability due to service-connected disability was filed 
and initially adjudicated prior to the enactment of the VCAA.  
Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claim 
for a total rating based on individual unemployability due to 
service-connected disability, the timing of the notice does 
not comply with the express requirements of the law as found 
by the Court in Pelegrini II.  While the Court did not 
specify how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in January 2002 and 
September 2003 was not given prior to the first AOJ 
adjudication of the claim for a total rating based on 
individual unemployability due to service-connected 
disability, the notice was provided by the AOJ prior to the 
final transfer and certification of the case to the Board, 
and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini 
II, to decide the appeal would not be prejudicial error to 
him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's VA outpatient treatment records and reports of VA 
examinations.  The veteran has been afforded the opportunity 
for a personal hearing on appeal.  The Board has carefully 
reviewed the veteran's statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Factual background

The veteran's claim for a total rating based on individual 
unemployability due to service-connected disability was 
received in August 2000.  He related that he had work 
experience as a general laborer, deck hand, and orderly and 
in janitorial services.  He stated that he had last worked in 
1981.  He also reported that he had completed high school.  

The veteran was afforded a VA examination of the feet in 
October 2000.  The examiner noted that he had reviewed the 
claims folder.  The veteran complained of chronic pain in the 
left foot and stated that it was worse with any type of 
weight bearing.  His gait was very much on the posterior 
lateral aspect of the left foot.  He alleged that six of the 
seven days of a week were bad.  He rated the pain as 5/10 on 
the better days and 10/10 on the bad days.  He claimed he 
could do only minimal walking even on the good days, and that 
was with a cane.  He asserted he used crutches on severe 
days.  He also indicated that he did almost no standing or 
ambulation on bad days.  

An examination of the left foot revealed that the veteran had 
arthritic deformities to the proximal interphalangeal joints 
of the left foot, including hammertoes.  The veteran 
complained of chronic pain in the left foot.  He limped 
distinctly from left to right and had a great deal of 
difficulty with any type of weight bearing to the left foot.  
He used a cane and carried most of his weight on the right 
side.  The left foot was in a 122-degree angle in a resting 
position.  Dorsiflexion was 0-5 degrees and plantar flexion 
was 0-3 degrees.  Inversion and eversion were 0-3 degrees.  
The examiner indicated that the veteran was totally unable to 
do any type of standing in his toes or heels, or squatting.  
It was stated that he had an unsteady balance with basic 
walking.  X-ray studies of the left foot showed multiple gun 
shot pellets and evidence of previous fractures.  The 
pertinent diagnosis was left foot post trauma, including 
gunshot wounds, multiple surgeries.  

VA outpatient treatment records dated from 2000 to 2003 have 
been associated with the claims folder.  These records 
primarily reflect treatment the veteran received for his 
nonservice-connected disabilities.  In April 2001, it was 
reported that the ligaments of his left knee appeared to be 
stable.  Magnetic resonance imaging of the left knee in June 
2001 revealed degenerative interstices type changes involving 
the anterior horn lateral meniscus, small joint effusion, and 
mild degenerative arthritis.  It was reported in October 2002 
that the veteran had recently undergone removal of his left 
small toe due to diabetes.  When seen in May 2003, an 
examination disclosed no edema of the feet.  The impressions 
were diabetes mellitus with neuropathy, hypertension and 
psychiatric disability.  

The veteran was again afforded a VA examination of the feet 
in September 2003.  It was noted that the examiner reviewed 
the claims folder.  It was stated that the veteran was 
injured with a shotgun to the medial aspect of the left 
ankle.  It was reported that the veteran was diabetic and had 
decreased sensation to the feet.  The veteran complained of 
swelling of the left foot after being up for fifteen or 
twenty minutes.  He stated that his foot felt better in cold 
weather as compared to hot weather.  He related that he was 
having trouble falling but stated that this was secondary to 
equilibrium problems, as opposed to alteration of the foot.  
It was noted that the veteran was not really complaining of 
any flare-ups, but had complaints of a chronic type nature.  
His gait was slightly unsteady, and this appeared to be due 
more to balance problems than giving way of the ankle or 
foot.  

On examination, there was very little movement of the toes.  
Except for the toes, alignment of the distal leg, hind foot 
and forefoot was good.  No loss of musculature was noted.  
The left ankle was almost totally fixed, although the veteran 
noted that he did not have surgery to fuse the joint, but 
over time, there was almost no movement.  The ankle was in a 
95-degree angle with dorsiflexion.  Plantar flexion was 
approximately 3 degrees total, each direction.  With each 
passive range of motion, there was a catching sensation noted 
even at that small amount.  There was no inversion or 
eversion, or rotation noted.  The examiner stated that the 
biggest problem with the veteran's limp was secondary to the 
lack of range of motion of the left ankle.  The diagnosis was 
old gunshot wound with very limited range of motion to the 
left ankle, secondary to gunshot wound with traumatic 
arthritis.  The examiner stated that the veteran had 
decreased sensation to the bilateral feet that was most 
likely secondary to diabetes.  He also had general arthritis 
of the feet, and amputation of the fifth toe of the left foot 
secondary to complications of diabetes.

The veteran was afforded a VA joints examination in March 
2004.  The examiner noted that he reviewed the claims folder.  
The veteran complained of a giving away sensation of the left 
knee with any type of ambulation.  He stated that this 
occurred at least a couple of times a week.  He reported that 
he had severe stiffness in the knee when he got up in the 
morning, and that he had increased pain with any type of 
ambulation or standing.  He related that he had some swelling 
of the leg, particularly from below the knee to the feet.  He 
also described a locking sensation to the knee.  No weakness 
was reported, and the veteran did not complain of heat or 
redness.  He stated that he had fatigability.  He maintained 
that he was unable to do any type of employment secondary to 
problems with any standing or walking.  He claimed he had 
aching and pain in the left hip.  The veteran reported that 
he had been last employed in a rock quarry, but had to stop 
secondary to his left ankle.  It was indicated that other 
than difficulty with bathing or showering, the rest of the 
activities of daily living were essentially normal.

On examination, the veteran related that he had problems 
sleeping secondary to general pain throughout his body.  
There was bolding or valgus deformity of the left lower leg, 
particularly just above the ankle secondary to the ankle, 
which did not increase the stress on the knee.  The veteran 
walked on the outer aspect of the shoe itself, with extensive 
wear noted to the lateral aspect.  This increased the stress 
upon the knee.  The valgus deformity was about 10 degrees.  
With respect to strength in the lower extremities, there was 
a slight decrease to the left leg with extension and flexion 
against resistance.  Musculature was intact.  The veteran was 
able to extend each knee independently while in the sitting 
position, fully to a 0 degree position and flex to 120 
degrees.  He complained of pain on each flexion of the left 
knee from 100 to 120 degrees.  In the 0 and 30-degree 
positions, there was no valgus or varus stress abnormality to 
the knee.  There was some to the lower leg.  No slippage was 
noted using Apley, McMurray and Lachman testing.  With the 
knee flexed, the veteran was able to flex the left hip to 120 
degrees and extend to 0 degrees.  Adduction was 0-30 degrees 
and abduction was from 0-30 degrees, and abduction was 0-40 
degrees.  Internal and external rotation was 0-40 degrees.  
The veteran complained of tenderness into the musculature of 
the left hip area and deep into the joint of the left knee.  
The veteran was unable to do any type of squatting.  He was 
unable to do any type of standing on toes or heels.  X-ray 
studies of the left knee showed degenerative arthritis.  An 
X-ray study of the left hip was negative.  The diagnoses were 
left knee degenerative joint disease with medial compartment 
narrowing and chronic strain of the left hip.  

The veteran has been granted service connection for residuals 
of a gunshot wound to the left foot with arthritis and 
nondisplaced fracture of the left 5th toe, evaluated as 40 
percent disabling; left knee arthritis, evaluated as 10 
percent disabling; and for chronic strain of the left hip, 
evaluated as 10 percent disabling.  The combined schedular 
evaluation is 50 percent.  The veteran is entitled to special 
monthly compensation on account of loss of use of one foot.

Analysis 

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  In addition, the Board is bound in its decisions 
by the regulations, the Secretary's instructions and the 
precedent opinions of the chief legal officer of VA.  38 
U.S.C.A. § 7104(c) (West 2002).  In a pertinent precedent 
decision, the VA General Counsel concluded that the 
controlling VA regulations generally provide that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure and follow a 
substantially gainful occupation as a result of service-
connected disability shall be rated totally disabled, without 
regards to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  VAOPGCPREC 75-91.

In determining whether the appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
takes the claimant's case outside the norm of such veteran.  
See 38 C.F.R. §§ 4.1, 4.15 (2002).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes if difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
38 C.F.R. 4.16(a) (2002).  Van Hoose v. Brown, 4 Vet. App. at 
363.

As noted above, the combined schedular evaluation of the 
veteran's service-connected disabilities is 50 percent.  In 
Fisher v. Principi, 4 Vet. App. 57 (1993), the Court held 
that in a claim for a total rating based on individual 
unemployability due to service-connected disabilities, where 
the disability rating did not entitle the appellant to a 
total disability rating under 38 C.F.R. § 4.16(a), the rating 
board must also consider the applicability of 38 C.F.R. 
§ 4.16(b), and that the decision or non-decision by the RO 
whether to refer a case to the Director for extra-schedular 
consideration is an adjudicative decision subject to review 
by the Board and the Court.  In this case, the veteran does 
not meet the schedular standards under 38 C.F.R. § 4.16(a), 
and there is no competent evidence that he is unemployable 
due to his service-connected disabilities.  

As noted above, the VA outpatient treatment records establish 
that the veteran receives treatment mainly for his 
nonservice-connected disabilities.  The Board acknowledges 
that the veteran has very limited movement of his left ankle, 
and that there is slight limitation of motion of the left 
knee and left hip.  There is no suggestion in the medical 
records that the veteran is unable to work solely due to his 
service-connected disabilities.  Although he argues that he 
is unable to work due to his service-connected disabilities, 
as a layman, the veteran is not competent to make a medical 
conclusion as he lacks the capability to provide evidence 
that requires specialized knowledge, skill, experience, 
training or education.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The issue in this case is whether the veteran is capable of 
performing the acts required by employment.  Clearly, his 
service-connected disabilities are not shown to be so severe 
as to preclude all forms of gainful employment.  In this 
regard, there is no competent medical evidence of record 
demonstrating that the veteran is unemployable solely due to 
his service-connected disabilities.  The Board concedes that 
his service-connected disabilities of the left lower 
extremity would in all likelihood preclude any job that 
requires standing or walking.  The fact remains, however, 
that there is nothing in the record that even hints that the 
veteran would not be able to perform sedentary employment.  
The Board finds that the medical evidence of record is of 
greater probative value than the statements of the veteran.  
Thus, the preponderance of the evidence is against the claim 
for a total rating based on individual unemployability due to 
service-connected disabilities.  


ORDER

A total rating based on individual unemployability due to 
service-connected disability is denied.  



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



